Exhibit 10.3 

 

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

  

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of May 31,
2017, by and between Two River Bancorp (“TRB”), a corporation organized under
the laws of the State of New Jersey which serves as a bank holding company, with
its principal office at 766 Shrewsbury Avenue, Tinton Falls, New Jersey 07724;
Two River Community Bank (“TRCB” or “Employer”), a banking corporation organized
under the laws of the State of New Jersey which is a wholly owned subsidiary of
TRB, with its principal office at 766 Shrewsbury Avenue, Tinton Falls, New
Jersey 07724; and William D. Moss (“Executive”), whose business address is
766 Shrewsbury Avenue, Tinton Falls, New Jersey 07724.

 

WHEREAS, TRB, Employer and Executive entered into an Employment Agreement (the
“Agreement”) dated June 1, 2016; and

 

WHEREAS, TRB, Employer and Executive wish to amend the death benefit provisions
of the Employment Agreement.

 

NOW, THEREFORE, TRB, Employer and Executive, in consideration of the mutual
promises set forth in this Amendment, which the parties acknowledge to be
sufficient, agree as follows:

 

1. Section 8 of the Agreement is amended to read as follows:

 

8.     Death Benefits. Upon the Executive’s death during the term of this
Agreement, (i) Executive shall be entitled to the benefits of any life insurance
policy or supplemental executive retirement plan paid for, or maintained by,
Employer, and (ii) Employer shall, within sixty days of Executive's death, pay
to Executive's designated beneficiary a single lump sum payment in an amount
equal to Executive's Base Compensation as of the date of Executive's death;
PROVIDED, HOWEVER, that if either (i) at the time of Executive’s death facts
which constituted “Good Reason” within the meaning of Section 1b. of this
Agreement existed, which facts would have allowed for Employee’s resignation
with Good Reason under Section 9 of this Agreement had Executive not died, or
(ii) Employer had, prior to Executive’s death, given Executive notice of
Executive’s termination without Cause as required by the first full paragraph of
Section 9 of this Agreement, then Executive’s death shall be conclusively deemed
to be a termination without Cause and Executive’s estate shall be paid the full
amount determined by application of Section 9 of this Agreement (in lieu of the
payment under Section (8(ii) above) on that date which is sixty (60) days after
Executive’s death, but only upon the execution and delivery by Executive’s
representative(s) of a binding release which is satisfactory in enforceability,
form and substance to Employer and Employer’s counsel. 

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, and intending to be mutually bound, TRB and TRCB have caused
this Amendment to Employment Agreement to be signed by their respective duly
authorized representatives pursuant to the authority of their Boards of
Directors, and Executive has personally executed this Agreement, all as of the
day and year first written above.

 

WITNESS:

 

 

 

 

                   

/s/ Bernice E. Kotza 

 

/s/ William D. Moss 

 

 

 

William D. Moss, individually

 

 

 

 

 

 

ATTEST:    TWO RIVER BANCORP                       /s/ Bernice E. Kotza    By:
/s/ Frank J. Patock, Jr.    Bernice E. Kotza             Frank J. Patock, Jr.  
Assistant Corporate Secretary             Chairman             ATTEST:   TWO
RIVER COMMUNITY BANK                                 /s/ Bernice E. Kotza    By:
/s/ Frank J. Patock, Jr.    Bernice E. Kotza            Frank J. Patock, Jr.  
Assistant Corporate Secretary            Chairman  

 